Title: [Diary entry: 30 October 1788]
From: Washington, George
To: 

Thursday the 30th. Thermometer at 39 in the Morning—45 at Noon and 42 at Night. Clear Morning and severe white frost. Wind at No. Wt. & cold all day. Rid to Muddy hole, Dogue Run, Frenchs & Ferry Plantations. At Muddy hole—the Hoe people began to dig their Irish Potatoes in field No. 3. The Plows of this place wd. finish sowing Wheat at Dogue run to day, & return & put in their own Rye.  At Dogue Run—All the Potatoes wd. be dug to day; total qty., besides scattering ones yet to pick up after the plows, 106½ bushels. Finished sowing wheat also in field No. 5 among Corn—qty. 64 Bushels. At French’s all the Rye wd. be sown this Evening—qty.  bushels. This must be too thick, as the grd. in which it was put could not exceed  acres. The grd. for this was first plowed, then the Seed sown & harrowed in—afterwards cross harrowed. At the Ferry (as from Frenchs) the Hoe people were all at D. Run: would return home to Night—as would the Ferry Plows from Frenchs. Sowed the remainder of the yellow bearded Wheat adjoining the last in the enclosure below the Stable in the ground where the Irish Potatoes grew—6 Rows.